Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 14, 2017

                                     No. 04-17-00454-CR

                                  Meredith Owen BURSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR16-0187
                          Honorable Susan Harris, Judge Presiding


                                        ORDER

       The State’s appellee’s brief was due December 6, 2017, but it has not been filed. We
order the brief due December 27, 2017. If the brief is not filed by the date ordered, the appeal
may be set for submission without an appellee’s brief.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court